DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 02/04/2021.
Claims 1-18 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2021 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hofbeck (US 20050285736 A1), hereinafter Hofbeck.

Regarding claim 1, Hofbeck discloses a displacement measuring apparatus comprising: a plurality of reflective members disposed at a detection target (See at least Fig. 5, items 12, 26, [0051] “In the back 26 of a vehicle seat 20 a reflector 12 is arranged; depending on the embodiment, this can be designed as a modulating back-scatter device or as a simple electrically conducting film or non-modulating back-scatter device.”); a transmission unit configured to transmit a radio wave of a predetermined frequency that can pass through a human body to each of the plurality of reflective members (See at least Fig. 5, item 10, [0063] “In such cases the person 14 fully reveals the reflector 12, and microwave radiation, at least in the form of diffraction fringes, can then find its way between the microwave transmitter/receiver 10 and the reflector 12 in the seat back 26. The reflector 12 in the seat surface 28, on the other hand, is still completely covered by the person 14, and this can be used as additional information to confirm that the object is a person 14 leaning forward and not an empty seat 20.”, [0015] “If the reflector is arranged in the back of the seat that is being monitored, in certain cases the beam path of the transmitted and reflected microwave radiation passes through the upper trunk area of a passenger.”); a receiving unit configured to receive the radio wave of the predetermined frequency reflected by each of the plurality of reflective members and returned (See at least Fig. 5, item 10, [0063] “In such cases the person 14 fully reveals the reflector 12, and microwave radiation, at least in the form of diffraction fringes, can then find its way between the microwave transmitter/receiver 10 and the reflector 12 in the seat back 26. The reflector 12 in the seat surface 28, on the other hand, is still completely covered by the person 14, and this can be used as additional information to confirm that the object is a person 14 leaning forward and not an empty seat 20.”); a distance calculation unit configured to calculate information on distances to the plurality of reflective members based on information on a time until the radio wave transmitted from the transmission unit returns to the receiving unit (See at least [0012] “The invention has further particularly advantageous features in that the path used by the microwave radiation between the microwave transmitter and the microwave receiver can be determined by measuring the propagation time”); and a displacement calculation unit configured to calculate a displacement of each of the plurality of reflective members based on the information on the distances (See at least [0041] “the reliability of the system can be improved by ensuring that the microwave radiation reflection point is checked against a seat position which has been separately determined by measuring the propagation time.” Hofbeck discloses seat position as a determination of displacement).

Regarding claim 2, Hofbeck, as shown above, discloses all of the limitations of claim 1. Hofbeck additionally discloses the reflective members are disposed at regular intervals (See at least Fig. 5, 12, [0062] “FIG. 5 shows a further preferred embodiment of an inventive system with a first person. In this exemplary embodiment two reflectors 12 are built into the vehicle seat 20. A reflector 12 is arranged in the seat back 26; a further reflector 12 is arranged in the seat surface 28.” ).

Regarding claim 3, Hofbeck, as shown above, discloses all of the limitations of claim 1. Hofbeck additionally discloses the reflective members are covered with a sheet-like flexible material (See at least [0018] “This can also be designed so that for example the minimum of one reflector is an electrically conducting film. Such a film can easily be incorporated into a seat back, needing almost no additional room and contributing hardly any additional weight.”).

Regarding claim 4, Hofbeck, as shown above, discloses all of the limitations of claims 1 and 3. Hofbeck additionally discloses the material filling gaps between the plurality of reflective members has a Poisson's ratio of a predetermined value or greater, so that the displacement of each reflective member does not influence the displacement of the other reflective members (See at least [0064]-[0065] “The reflector 12 in the seat surface 28 therefore receives a higher intensity than would be the case if an adult were sitting directly on the seat surface 28. Thus with a suitable arrangement of a plurality of reflectors 12 and an equally suitable arrangement of the microwave transmitter/receiver 10, different situations can be detected with regard to the seat occupancy in the vehicle.” [0067] “A modulating back-scatter device can be used as a reflector 12, such that radiation received by the receiver 10 can be unambiguously attributed to the reflector 12.” Hofbeck discloses the displacement of the plurality of reflectors is suitable for configuration based on occupancy and is set to be unambiguously attributed to the reflector, thus satisfying a potential Poisson’s ratio value threshold.).

Regarding claim 5, Hofbeck, as shown above, discloses all of the limitations of claim 1. Hofbeck additionally discloses the radio wave of the predetermined frequency comprises a millimeter wave (See at least [0041] “Since microwave radiation is strongly but not completely absorbed by the human body, it is advantageous to use microwave radiation compared to other wave forms such as ultrasound, laser radiation or light and infra-red radiation. The propagation of microwave radiation takes place regardless of pressure, temperature, brightness and other environmental conditions. The measurement method is very fast due to the simplicity of the analysis, so that dynamic measurement, for instance only in the case of a collision, becomes a possibility.” A microwave is commonly understood to be the 3-30 GHz range whereas the specification of the proposed invention ([0024]) includes 27 GHz in the preferred millimeter wave range.).

Regarding claim 6, Hofbeck, as shown above, discloses all of the limitations of claims 1 and 5. Hofbeck additionally discloses the radio wave of the predetermined frequency comprises a radio wave in a 27-GHz band or a 60-GHz band (See at least [0041] “Since microwave radiation is strongly but not completely absorbed by the human body, it is advantageous to use microwave radiation compared to other wave forms such as ultrasound, laser radiation or light and infra-red radiation. The propagation of microwave radiation takes place regardless of pressure, temperature, brightness and other environmental conditions. The measurement method is very fast due to the simplicity of the analysis, so that dynamic measurement, for instance only in the case of a collision, becomes a possibility.” A microwave is commonly understood to be the 3-30 GHz range.).

Regarding claim 7, Hofbeck, as shown above, discloses all of the limitations of claim 1. Hofbeck additionally discloses the reflective members comprise an electrically conductive material with a conductivity of a predetermined value or greater (See at least [0052] “The reflector 12 can reflect by conventional means, for example if the reflector 12 is a simple electrically conducting film”).

Regarding claim 9, Hofbeck, as shown above, discloses all of the limitations of claim 1. Hofbeck additionally discloses the transmission unit and the receiving unit are disposed at a ceiling of the vehicle (See at least Fig. 5 [0009] “In principle it would be possible to arrange for example a microwave transmitter in the cockpit or in the area of the roof console of a motor vehicle and microwave receivers in the seats.”).

Regarding claims 10-16 and 18, applicant recites limitations of the same or substantially the same scope as claims 1-7 and 9.  Accordingly, claims 10-16 and 18 are rejected in the same or substantially the same manner as claims 1-7 and 9, shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbeck, in view of Hankui (US 6745057 B1), hereinafter Hankui.

Regarding claim 8, Hofbeck, as shown above, discloses all the limitations of claim 1. Hofbeck does not explicitly disclose the reflective members comprise a magnetic material with a magnetic permeability of a predetermined value or greater. However, Hankui, in the same or in a similar field of endeavor, discloses the reflective members comprise a magnetic material with a magnetic permeability of a predetermined value or greater (See at least Col. 3 Lines 19-27 “In another preferred construction, the reflecting plate is formed of a magnetic material having such a complex relative permeability as causes little power absorption of the electromagnetic waves radiated from the radiation sources”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the displacement measuring apparatus disclosed by Hofbeck with the reflector system disclosed by Hankui. One would have been motivated to do so in order to advantageously realize a small and thin device enabling improvements in radiation efficiency  (See at least Col. 2 Lines 10-17 “Another object of the present invention is to enable even a portable telephone required to be smaller in size and thinner to realize an increase in the amount of electromagnetic waves contributing to communication, thereby improving radiation efficiency during a call to achieve improvement in communication performance by using a reflecting plate also as an outer packaging of the portable telephone”).

Regarding claim 17, applicant recites limitations of the same or substantially the same scope as claim 8.  Accordingly, claims 17 is rejected in the same or substantially the same manner as claim 8, shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murata (US 20200292686 A1) discloses a radar apparatus and vehicle
Takemoto (US 20190293777 A1) discloses a system for detecting living body such as passenger in movable object such as vehicle e.g. car, controls transmission of detection waves and extracts living body information from receiving signal based on detection waves
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648